Order entered August 12, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01376-CR
                                    No. 05-14-01377-CR

                        MATTHEW RYAN ARBANAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 219-82622-2012, 219-82623-2012

                                         ORDER
       Appellant’s August 10, 2015 unopposed motion for extension of time to file appellant’s

reply brief is GRANTED. The time to file appellant’s reply brief is EXTENDED to September

9, 2015.


                                                    /s/   LANA MYERS
                                                          JUSTICE